


110 HRES 1393 IH: Expressing support for designation of

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1393
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Price of North
			 Carolina submitted the following resolution; which was referred to
			 the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of
		  January 29, 2009, as National Data Privacy Day.
	
	
		Whereas the Internet and the capabilities of modern
			 technology cause data privacy issues to figure prominently in the lives of many
			 people in the United States at work, in their interaction with government and
			 public authorities, in the health field, in e-commerce transactions, and online
			 generally;
		Whereas many individuals are unaware of data protection
			 and privacy laws generally and of specific steps that can be taken to help
			 protect the privacy of personal information online;
		Whereas National Data Privacy Day
			 constitutes an international collaboration and a nationwide and statewide
			 effort to raise awareness about data privacy and the protection of personal
			 information on the Internet;
		Whereas government officials from the United States and
			 Europe, privacy professionals, academics, legal scholars, representatives of
			 international businesses, and others with an interest in data privacy issues
			 are working together on this date to further the discussion about data privacy
			 and protection;
		Whereas privacy professionals and educators are being
			 encouraged to take the time to discuss data privacy and protection issues with
			 teens in high schools across the country;
		Whereas the recognition of National Data Privacy
			 Day will encourage more people nationwide to be aware of data privacy
			 concerns and to take steps to protect their personal information online;
			 and
		Whereas January 29, 2009, would be an appropriate day to
			 designate as National Data Privacy Day: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of a National Data Privacy Day;
			(2)encourages State
			 and local governments to observe the day with appropriate activities that
			 promote awareness of data privacy;
			(3)encourages privacy
			 professionals and educators to discuss data privacy and protection issues with
			 teens in high schools across the United States; and
			(4)encourages
			 individuals across the Nation to be aware of data privacy concerns and to take
			 steps to protect their personal information online.
			
